UNITED STATES COURT OF APPEALS
Filed 12/20/96
                            FOR THE TENTH CIRCUIT



    MARCIAL SALCIDO,

               Plaintiff-Appellant,

    v.                                                 No. 96-7052
                                                 (D.C. No. CIV-95-268-S)
    SHIRLEY S. CHATER, Commissioner                    (E.D. Okla.)
    of Social Security Administration, *

               .


                           ORDER AND JUDGMENT **


Before PORFILIO, ALARCON, *** and LUCERO, Circuit Judges.




*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. In the text we continue to refer to the
Secretary because she was the appropriate party at the time of the underlying
administrative decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
     Honorable Arthur L. Alarcon, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
      Marcial Salcido appeals from an order of the district court affirming the

Secretary’s decision denying his application for social security disability benefits

and Supplemental Security Income (SSI). 1 Mr. Salcido filed for disability

benefits and SSI on September 28, 1993. He alleged disability due to a back

injury resulting from a fall at work; he later also alleged hip pain and memory

problems. Mr. Salcido’s requests were denied initially and on reconsideration.

Following a de novo hearing on June 8, 1994, an administrative law judge (ALJ)

determined that he was not disabled within the meaning of the Social Security

Act. The district court affirmed the Secretary’s decision, and Mr. Salcido

appealed to this court.

      We review the Secretary’s decision to determine whether the factual

findings are supported by substantial evidence in the record viewed as a whole

and whether the correct legal standards were applied. Andrade v. Secretary of

Health & Human Servs., 985 F.2d 1045, 1047 (10th Cir. 1993). Substantial

evidence is "such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Fowler v. Bowen, 876 F.2d 1451, 1453 (10th

Cir. 1989) (quotation omitted).


1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument.


                                          2
      The Secretary has established a five-step evaluation process for

determining whether a claimant is disabled within the meaning of the Social

Security Act. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(discussing five-step disability test). When the analysis reaches step five, the

Secretary bears the burden of showing that a claimant retains the capacity to

perform other work and that such work exists in the national economy. Id. at 751.

      The ALJ determined that Mr. Salcido retained the residual functional

capacity (RFC) to perform a full range of sedentary and light work. He denied

benefits at step four, reasoning that Mr. Salcido could return to his past relevant

work as a chicken processor. As an alternative, the ALJ denied benefits at step

five, finding that the Secretary had met its burden of showing that there existed

occupations in the national economy in sufficient numbers that Mr. Salcido could

perform, given his impairment, age, education, work experience, and RFC.

      Mr. Salcido raises a single issue. He contends the ALJ’s decision at step

four is unsupported by substantial evidence due to his failure to develop the

record. Mr. Salcido, however, fails to challenge the ALJ’s determination at step




                                          3
five, which standing alone presents a sufficient basis for the Secretary’s denial of

benefits. See Murrell v. Shalala, 43 F.3d 1388, 1390 (10th Cir. 1994). We need

not address any other issues; Murrell is dispositive.

      AFFIRMED.

                                       ENTERED FOR THE COURT


                                       Carlos F. Lucero
                                       Circuit Judge




                                         4